ORDER
This order is before the Court upon a petition of The Ohio Masonic Home to review an order of the National Labor Relations Board and upon the cross-petition of the Board to enforce the order. The decision and order of the Board are reported at 205 NLRB No. 65.
Being fully advised in the premises, the Court concludes that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole, and therefore,
It is ordered that the order of the National Labor Relations Board be and it hereby is enforced.